DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/18/2021 and Applicant’s request for reconsideration of application 14/461711 filed 06/18/2021.
Claims 1, 12, 14, 16, 18-22, 26, 30, 37, 38, and 40-41 have been examined with this office action.

Claim Interpretation
availability scripts - define the relationships that read the rules from system tables [0051]. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 12, 14, 16, 18-22, 26, 30, 37, 38, and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of insurance product model relationships without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus and independent claim 19 and 20 and all claims which depend from it are directed toward a method.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claims 1 comprises inter alia the functions or steps of “maintain a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option, wherein the relationship rule is associated with an availability table and an availability script, and wherein relationship rules are added or edited and stored in the centralized relationship rules data store; cause a user interface to be loaded, wherein loading of the user interface comprises loading information indicating  which user interface elements in the user interface have dependency relationships;
detect an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication is triggered in response to detecting a user input with respect to a user interface element associated with the source insurance product model pattern;

based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, check the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking;
based at least in part on evaluating (1) the availability table associates with the relationship rule, (2) a relationship type specified for the identified relationship rule, and (3) the availability script associated with the relationship rule, determine that the target insurance product model pattern is available; 
update an affected portion of the user interface associated with the target insurance product model pattern at least in part by automatically refreshing a target element associated with the target insurance product model pattern; and
in response to determining that the target insurance product model pattern is available, perform a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern, and cache the re-evaluation;
in response to determining a change in the centralized relationship rules data store, refresh the user interface to load information pertaining to the change; 

Claims 19 comprises inter alia the functions or steps of “maintaining a centralized relationship rules data store, wherein a relationship rule in the centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option, wherein the relationship rule is associated with an availability table and an availability script, and wherein relationship rules are added or edited and stored in the centralized relationship rules data store;
causing a user interface to be loaded, wherein loading of the user interface comprises
loading information indicating which user interface elements in the user interface have dependency relationships;
detecting an indication that a portion of the user interface associated with the source insurance product model pattern is to be updated, wherein the indication 
based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determining that the user interface element with respect to which the user input was detected has a dependency;
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, checking the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking; 
based at least in part on evaluating (1) the availability table associated with the relationship rule,  (2) a relationship type specified for the identified relationship rule, and (3) the availability script associated with the relationship rule, determining the target insurance produce model pattern is available;
 updating an affected portion of the user interface associated with the target insurance product model pattern least in part by refreshing a target element associated with the target insurance product model pattern and 
in response to determining that the target insurance product model pattern is available, performing a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern, and caching the re-evaluation;


Claims 20 comprises inter alia the functions or steps of “maintaining a centralized relationship rules data store, wherein a relationship rule in the
centralized relationship rules data store comprises a specification of a relationship between a source insurance product model pattern and a target insurance product model pattern, wherein the relationship between the source insurance product model pattern to the target insurance product model pattern is specified based at least in part on a relationship type, wherein the source insurance product model pattern comprises at least one of a source coverage, a source term, and a source option, wherein the target insurance product model pattern comprises at least one of a target coverage, a target coverage term, and a target option , a target coverage term, and a target option, wherein the relationship rule is associated with an availability table and an availability script, and wherein relationship rules are added or edited and stored in the centralized relationship rules data store;
causing a user interface to be loaded, wherein loading of the user interface comprises loading information indicating which user interface elements in the user interface have dependency relationships;

based at least in part on the loaded information indicating which user interface elements in the user interface have dependency relationships, determining that the user interface element with respect to which the user input was detected has a dependency;
based at least in part on the determination that the user interface element with respect to which the user input was detected has a dependency, checking the centralized relationship rules data store for a dependency relationship, wherein the relationship rule between the source insurance product model pattern and the target insurance product model pattern is identified in the centralized relationship rules data store based at least in part on the checking; 
based at least in part on evaluating (1) the availability table associated with the relationship rule,  (2) a relationship type specified for the identified relationship rule, and (3) the availability script associated with the relationship rule, determine that the target insurance model pattern is available; 
updating an affected portion of the user interface associated with the target insurance product model pattern is updated
at least in part by automatically refreshing a target element associated with the target insurance product model pattern;

in response to determining a change in the centralized relationship rules data store, refreshing the user interface to load information pertaining to the change; periodically check the centralized relationship rules data store for changes, wherein the user interface is subsequently refreshed to load the changes;”. 

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. The claim limit of “cause a user interface to be loaded, wherein loading of the user interface comprises loading information including which user interface elements in the user interface have dependency relationships” is interpreted in view of the specification [00190] as a user opening a page which is an extra-solution activity. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Insurance product model relationships is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of storing (maintaining and caching), detecting, and receiving (loading) data including the use of widgets or availability scripts which are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use Various ways to cache the re-evaluations may be used to efficiently minimize the performance and complexity impact” [0141] “For example, processor 1602 can also directly and very rapidly retrieve and store frequently needed data in a cache memory (not shown)” [0173]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 12, 14, 16, 18, 21, 22, 26, 30, 37, 38, 40-41, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of storing (maintaining), detecting, and receiving (loading) to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.


Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE to APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments that amendments overcome the standing 35 USC § 101 rejection. The claim limit “in response to determining that the target insurance product model pattern is available, perform[ing] a re-evaluation of availability for a relationship rule in a different portion of the user interface that potentially affects the target insurance model pattern, and cach[ing] the re-evaluation” merely requires the evaluation of data and storage of the result. The specification is clear that “Various ways to cache the re-evaluations may be used to efficiently minimize the performance and complexity impact” [0141]. Further, the step of caching is optional “For example, processor 1602 can also directly and very rapidly retrieve and store frequently needed data in a cache memory (not shown)” [0173]. There is no improvement to a caching technique. The caching is described and claimed at a high level of generality as to merely be generally linked to the claimed invention. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwalla et al. (PGPub No. 20080288583) teaches [0029] Identifying variables on which a page depends (i.e., fragment dependency data) is more difficult. Fortunately, dynacache and similar dynamic application server cache programs are designed so that the application developer/administrator identifies the variables a dynamic page is dependent upon to cache it accurately (although automated processes for making such identifications are contemplated as being within the scope of the present invention). Thus, all edgeable files and any fragments on which a file depends are also identified (step 702). When used for its original intended purpose, the dynamic application server cache program has to identify which variable edgeable fragments are dependent upon for caching at the origin; thus, in accordance with the present invention, this ability is used to advantage to identify the variables needed to cache at the edge.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
09/1/2021